

115 S1514 RS: Hunting Heritage and Environmental Legacy Preservation for Wildlife Act
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 237115th CONGRESS1st SessionS. 1514[Report No. 115–168]IN THE SENATE OF THE UNITED STATESJune 29, 2017Mr. Barrasso (for himself, Mr. Cardin, Mr. Boozman, Ms. Klobuchar, Mrs. Capito, Ms. Baldwin, Mr. Enzi, Mr. King, Mr. Johnson, Mr. Inhofe, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksOctober 5, 2017Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend certain Acts to reauthorize those Acts and to increase protections for wildlife, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Hunting Heritage and Environmental Legacy Preservation for Wildlife Act or the HELP for Wildlife Act.
		2.Target practice and marksmanship
 (a)PurposeThe purpose of this section is to facilitate the construction and expansion of public target ranges, including ranges on Federal land managed by the Forest Service and the Bureau of Land Management.
 (b)Definition of public target rangeIn this section, the term public target range means a specific location that— (1)is identified by a governmental agency for recreational shooting;
 (2)is open to the public; (3)may be supervised; and
 (4)may accommodate archery or rifle, pistol, or shotgun shooting. (c)Amendments to Pittman-Robertson Wildlife Restoration Act (1)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—
 (A)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and (B)by inserting after paragraph (1) the following:
						
 (2)the term public target range means a specific location that— (A)is identified by a governmental agency for recreational shooting;
 (B)is open to the public; (C)may be supervised; and
 (D)may accommodate archery or rifle, pistol, or shotgun shooting;. (2)Expenditures for management of wildlife areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended—
 (A)by striking (b) Each State and inserting the following:  (b)Expenditures for management of wildlife areas and resources (1)In generalExcept as provided in paragraph (2), each State;
 (B)in paragraph (1) (as so designated), in the first sentence, by striking construction, operation, and inserting operation; (C)in the second sentence, by striking The non-Federal share and inserting the following:
						
 (3)Non-Federal shareThe non-Federal share;  (D)in the third sentence, by striking The Secretary and inserting the following:
						
 (4)RegulationsThe Secretary; and (E)by inserting after paragraph (1) (as designated by subparagraph (A)) the following:
						
 (2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the cost of acquiring land for, expanding, or constructing a public target range..
 (3)Firearm and bow hunter education and safety program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended— (A)in subsection (a), by adding at the end the following:
						
 (3)Allocation of additional amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to allocate not more than 10 percent, to be combined with the amount apportioned to the State under paragraph (1) for that fiscal year, for acquiring land for, expanding, or constructing a public target range.;
 (B)by striking subsection (b) and inserting the following:  (b)Cost sharing (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out using a grant under this section shall not exceed 75 percent of the total cost of the activity.
 (2)Public target range construction or expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target range in a State on Federal or non-Federal land pursuant to this section or section 8(b) shall not exceed 90 percent of the cost of the activity.; and
 (C)in subsection (c)(1)— (i)by striking Amounts made and inserting the following:
							
 (A)In generalExcept as provided in subparagraph (B), amounts made; and (ii)by adding at the end the following:
							
 (B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall remain available for expenditure and obligation during the 5-fiscal-year period beginning on October 1 of the first fiscal year for which the amounts are made available..
 (d)Sense of Congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws (including regulations), the Chief of the Forest Service and the Director of the Bureau of Land Management should cooperate with State and local authorities and other entities to carry out waste removal and other activities on any Federal land used as a public target range to encourage continued use of that land for target practice or marksmanship training.
 3.Baiting of migratory game birdsSection 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by striking subsection (b) and inserting the following:
			
				(b)Prohibition of baiting
 (1)DefinitionsIn this subsection: (A)Baited area (i)In generalThe term baited area means—
 (I)any area on which salt, grain, or other feed has been placed, exposed, deposited, distributed, or scattered, if the salt, grain, or feed could lure or attract migratory game birds; and
 (II)in the case of waterfowl, cranes (family Gruidae), and coots (family Rallidae), a standing, unharvested crop that has been manipulated through activities such as mowing, discing, or rolling, unless the activities are normal agricultural practices.
 (ii)ExclusionsAn area shall not be considered to be a baited area if the area— (I)has been treated with a normal agricultural practice;
 (II)has standing crops that have not been manipulated; or (III)has standing crops that have been or are flooded.
 (B)BaitingThe term baiting means the direct or indirect placing, exposing, depositing, distributing, or scattering of salt, grain, or other feed that could lure or attract migratory game birds to, on, or over any areas on which a hunter is attempting to take migratory game birds.
 (C)Migratory game birdThe term migratory game bird means migratory bird species— (i)that are within the taxonomic families of Anatidae, Columbidae, Gruidae, Rallidae, and Scolopacidae; and
 (ii)for which open seasons are prescribed by the Secretary of the Interior. (D)Normal agricultural practice (i)In generalThe term normal agricultural practice means any practice in 1 annual growing season that—
 (I)is carried out in order to produce a marketable crop, including planting, harvest, post-harvest, or soil conservation practices; and
 (II)is recommended for the successful harvest of a given crop by the applicable State office of the Cooperative Extension System of the Department of Agriculture, in consultation with, and if requested, the concurrence of, the head of the applicable State department of fish and wildlife.
								(ii)Inclusions
 (I)In generalSubject to subclause (II), the term normal agricultural practice includes the destruction of a crop in accordance with practices required by the Federal Crop Insurance Corporation for agricultural producers to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) on land on which a crop during the current or immediately preceding crop year was not harvestable due to a natural disaster (including any hurricane, storm, tornado, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, drought, fire, snowstorm, or other catastrophe that is declared a major disaster by the President in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)).
 (II)LimitationsThe term normal agricultural practice only includes a crop described in subclause (I) that has been destroyed or manipulated through activities that include (but are not limited to) mowing, discing, or rolling if the Federal Crop Insurance Corporation certifies that flooding was not an acceptable method of destruction to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).
 (E)WaterfowlThe term waterfowl means native species of the family Anatidae. (2)ProhibitionIt shall be unlawful for any person—
 (A)to take any migratory game bird by baiting or on or over any baited area, if the person knows or reasonably should know that the area is a baited area; or
 (B)to place or direct the placement of bait on or adjacent to an area for the purpose of causing, inducing, or allowing any person to take or attempt to take any migratory game bird by baiting or on or over the baited area.
 (3)RegulationsThe Secretary of the Interior may promulgate regulations to implement this subsection. (4)ReportsAnnually, the Secretary of Agriculture shall submit to the Secretary of the Interior a report that describes any changes to normal agricultural practices across the range of crops grown by agricultural producers in each region of the United States in which the recommendations are provided to agricultural producers..
		4.North American
			 Wetlands Conservation Act
 (a)Real propertySection 6(a)(3) of the North American Wetlands Conservation Act (16 U.S.C. 4405(a)(3)) is amended— (1)by striking (3) in lieu of and inserting the following:
					
						(3)Provision of funds or conveyance of real property interest
 (A)In generalIn lieu of; (2)in the second sentence, by striking The Secretary shall and inserting the following:
					
 (B)DeterminationThe Secretary shall; and (3)by striking the third sentence and inserting the following:
					
 (C)Real propertyAny real property interest conveyed under this paragraph shall be subject to terms and conditions that ensure that—
 (i)the real property interest will be administered for the long-term conservation and management of the wetland ecosystem and the fish and wildlife dependent on that ecosystem;
 (ii)the grantor of a real property interest has been provided with information relating to all available conservation options, including conservation options that involve the conveyance of a real property interest for a limited period of time; and
 (iii)the provision of the information described in clause (ii) has been documented.. (b)Authorization of appropriationsSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended—
 (1)in paragraph (4), by striking and; (2)in paragraph (5), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (6)$50,000,000 for each of fiscal years 2018 through 2022.. 
				5.National Fish
			 and Wildlife Foundation Establishment Act
			(a)Board of
			 directors of Foundation
				(1)In
 generalSection 3 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3702) is amended—
 (A)in subsection (b)—
 (i)by striking paragraph (2) and inserting the following:
							
								(2)In
 generalAfter consulting with the Secretary of Commerce and considering the recommendations submitted by the Board, the Secretary of the Interior shall appoint 28 Directors who, to the maximum extent practicable, shall—
 (A)be knowledgeable and experienced in matters relating to the conservation of fish, wildlife, or other natural resources; and
 (B)represent a balance of expertise in ocean, coastal, freshwater, and terrestrial resource conservation.;
				and
 (ii)by striking paragraph (3) and inserting the following:
							
 (3)TermsEach Director (other than a Director described in paragraph (1)) shall be appointed for a term of 6 years.;
				and
 (B)in subsection (g)(2)—
 (i)in subparagraph (A), by striking (A) Officers and employees may not be appointed until the Foundation has sufficient funds to pay them for their service. Officers and inserting the following:
							
								(A)In
 generalOfficers; and (ii)by striking subparagraph (B) and inserting the following:
							
								(B)Executive
 DirectorThe Foundation shall have an Executive Director who shall be—
 (i)appointed by, and serve at the direction of, the Board as the chief executive officer of the Foundation; and
 (ii)knowledgeable and experienced in matters relating to fish and wildlife conservation..
						(2)Conforming
 amendmentSection 4(a)(1)(B) of the North American Wetlands Conservation Act (16 U.S.C. 4403(a)(1)(B)) is amended by striking Secretary of the Board and inserting Executive Director of the Board.
				(b)Rights and
 obligations of FoundationSection 4 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3703) is amended—
 (1)in subsection (c)—
 (A)by striking (c) Powers.—To carry out its purposes under and inserting the following:
						
							(c)Powers
								(1)In
 generalTo carry out the purposes described in;
 (B)by redesignating paragraphs (1) through (11) as subparagraphs (A) through (K), respectively, and indenting appropriately;
 (C)in subparagraph (D) (as redesignated by subparagraph (B)), by striking that are insured by an agency or instrumentality of the United States and inserting at 1 or more financial institutions that are members of the Federal Deposit Insurance Corporation or the Securities Investment Protection Corporation;
 (D)in subparagraph (E) (as redesignated by subparagraph (B)), by striking paragraph (3) or (4) and inserting subparagraph (C) or (D);
 (E)in subparagraph (J) (as redesignated by subparagraph (B)), by striking and at the end;
 (F)by striking subparagraph (K) (as redesignated by subparagraph (B)) and inserting the following:
						
 (K)to receive and administer restitution and community service payments, amounts for mitigation of impacts to natural resources, and other amounts arising from legal, regulatory, or administrative proceedings, subject to the condition that the amounts are received or administered for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources; and
 (L)to do acts necessary to carry out the purposes of the Foundation.;
				and
 (G)by striking the undesignated matter at the end and inserting the following:
						
							(2)Treatment of
				real property
								(A)In
 generalFor purposes of this Act, an interest in real property shall be treated as including easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational, inspirational, or recreational resources.
								(B)Encumbered real
 propertyA gift, devise, or bequest may be accepted by the Foundation even though the gift, devise, or bequest is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Foundation.
								(3)Savings
 clauseThe acceptance and administration of amounts by the Foundation under paragraph (1)(K) does not alter, supersede, or limit any regulatory or statutory requirement associated with those amounts.;
				
 (2)by striking subsections (f) and (g); and
 (3)by redesignating subsections (h) and (i) as subsections (f) and (g), respectively.
				(c)Authorization
 of appropriationsSection 10 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3709) is amended—
 (1)in subsection (a), by striking paragraph (1) and inserting the following:
					
						(1)In
 generalThere are authorized to be appropriated to carry out this Act for each of fiscal years 2018 through 2022—
 (A)$15,000,000 to the Secretary of the Interior;
 (B)$5,000,000 to the Secretary of Agriculture; and
 (C)$5,000,000 to the Secretary of Commerce.;
 (2)in subsection (b)—
 (A)by striking paragraph (1) and inserting the following:
						
							(1)Amounts from
				Federal agencies
								(A)In
 generalIn addition to the amounts authorized to be appropriated under subsection (a), Federal departments, agencies, or instrumentalities are authorized to provide funds to the Foundation through Federal financial assistance grants and cooperative agreements, subject to the condition that the amounts are used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources in accordance with this Act.
 (B)AdvancesFederal departments, agencies, or instrumentalities may advance amounts described in subparagraph (A) to the Foundation in a lump sum without regard to when the expenses for which the amounts are used are incurred.
								(C)Management
 feesThe Foundation may assess and collect fees for the management of amounts received under this paragraph.;
 (B)in paragraph (2)—
 (i)in the paragraph heading, by striking funds and inserting amounts;
 (ii)by striking shall be used and inserting may be used; and
 (iii)by striking and State and local government agencies and inserting , State and local government agencies, and other entities; and
 (C)by adding at the end the following:
						
							(3)Administration
				of amounts
								(A)In
 generalIn entering into contracts, agreements, or other partnerships pursuant to this Act, a Federal department, agency, or instrumentality shall have discretion to waive any competitive process applicable to the department, agency, or instrumentality for entering into contracts, agreements, or partnerships with the Foundation if the purpose of the waiver is—
 (i)to address an environmental emergency resulting from a natural or other disaster; or
 (ii)as determined by the head of the applicable Federal department, agency, or instrumentality, to reduce administrative expenses and expedite the conservation and management of fish, wildlife, plants, and other natural resources.
 (B)ReportsThe Foundation shall include in the annual report submitted under section 7(b) a description of any use of the authority under subparagraph (A) by a Federal department, agency, or instrumentality in that fiscal year.; and
				
 (3)by adding at the end the following:
					
						(d)Use of gifts,
 devises, or bequests of money or other propertyAny gifts, devises, or bequests of amounts or other property, or any other amounts or other property, transferred to, deposited with, or otherwise in the possession of the Foundation pursuant to this Act, may be made available by the Foundation to Federal departments, agencies, or instrumentalities and may be accepted and expended (or the disposition of the amounts or property directed), without further appropriation, by those Federal departments, agencies, or instrumentalities, subject to the condition that the amounts or property be used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources..
				(d)Limitation on
 authoritySection 11 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3710) is amended by inserting exclusive before authority.
			6.Reauthorization of
 Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6109) is amended to read as follows:
			
				10.Authorization of
				appropriations
					(a)In
 generalThere is authorized to be appropriated to carry out this Act $6,500,000 for each of fiscal years 2018 through 2022.
					(b)Use of
 fundsOf the amounts made available under subsection (a) for each fiscal year, not less than 75 percent shall be expended for projects carried out at a location outside of the United States..
 7.Reissuance of final rule regarding gray wolves in Western Great LakesBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance shall not be subject to judicial review.
 8.Reissuance of final rule regarding gray wolves in WyomingThe final rule published on September 10, 2012 (77 Fed. Reg. 55530) that was reinstated on March 3, 2017, by the decision of the U.S. Court of Appeals for the District of Columbia (No. 14–5300) and further republished on May 1, 2017 (82 Fed. Reg. 20284–85) that reinstates the removal of Federal protections for the gray wolf in Wyoming under the Endangered Species Act of 1973, as amended, shall not be subject to judicial review.
 9.Modification of definition of sport fishing equipment under Toxic Substances Control ActSection 3(2)(B) of the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended— (1)in clause (v), by striking and at the end;
 (2)in clause (vi) by striking the period at the end and inserting , and; and (3)by inserting after clause (vi) the following:
				
 (vii)any sport fishing equipment (as such term is defined in section 4162(a) of the Internal Revenue Code of 1986) the sale of which is subject to the tax imposed by section 4161(a) of such Code (determined without regard to any exemptions from such tax provided by section 4162 or 4221 or any other provision of such Code), and sport fishing equipment components..
 10.Reauthorization of Chesapeake Bay ProgramSection 117 of the Federal Water Pollution Control Act (33 U.S.C. 1267) is amended by striking subsection (j) and inserting the following:
			
 (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $90,000,000 for each of fiscal years 2018 through 2022..
 11.Reauthorization of Chesapeake Bay Initiative Act of 1998Section 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312; 112 Stat. 2963; 129 Stat. 2579) is amended by striking 2017 and inserting 2023.
		12.National fish habitat conservation through partnerships
 (a)PurposeThe purpose of this section is to encourage partnerships among public agencies and other interested parties to promote fish conservation—
 (1)to achieve measurable habitat conservation results through strategic actions of Fish Habitat Partnerships that lead to better fish habitat conditions and increased fishing opportunities by—
 (A)improving ecological conditions; (B)restoring natural processes; or
 (C)preventing the decline of intact and healthy systems; (2)to establish a consensus set of national conservation strategies as a framework to guide future actions and investment by Fish Habitat Partnerships;
 (3)to broaden the community of support for fish habitat conservation by— (A)increasing fishing opportunities;
 (B)fostering the participation of local communities, especially young people in local communities, in conservation activities; and
 (C)raising public awareness of the role healthy fish habitat play in the quality of life and economic well-being of local communities;
 (4)to fill gaps in the National Fish Habitat Assessment and the associated database of the National Fish Habitat Assessment—
 (A)to empower strategic conservation actions supported by broadly available scientific information; and
 (B)to integrate socioeconomic data in the analysis to improve the lives of humans in a manner consistent with fish habitat conservation goals; and
 (5)to communicate to the public and conservation partners— (A)the conservation outcomes produced collectively by Fish Habitat Partnerships; and
 (B)new opportunities and voluntary approaches for conserving fish habitat. (b)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate; and
 (B)the Committee on Natural Resources of the House of Representatives. (2)BoardThe term Board means the National Fish Habitat Board established by subsection (c)(1)(A).
 (3)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. (4)Epa assistant administratorThe term EPA Assistant Administrator means the Assistant Administrator for Water of the Environmental Protection Agency.
 (5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (6)NOAA Assistant AdministratorThe term NOAA Assistant Administrator means the Assistant Administrator for Fisheries of the National Oceanic and Atmospheric Administration.
 (7)PartnershipThe term Partnership means a self-governed entity designated by Congress as a Fish Habitat Partnership under subsection (d)(6) after a recommendation by the Board under subsection (d)(1).
 (8)Real property interestThe term real property interest means an ownership interest in— (A)land; or
 (B)water (including water rights). (9)SecretaryThe term Secretary means the Secretary of the Interior.
 (10)StateThe term State means each of the several States. (11)State agencyThe term State agency means—
 (A)the fish and wildlife agency of a State; and (B)any department or division of a department or agency of a State that manages in the public trust the inland or marine fishery resources or sustains the habitat for those fishery resources of the State pursuant to State law or the constitution of the State.
					(c)National Fish Habitat Board
				(1)Establishment
 (A)Fish Habitat BoardThere is established a board, to be known as the National Fish Habitat Board, whose duties are— (i)to promote, oversee, and coordinate the implementation of this section;
 (ii)to establish national goals and priorities for fish habitat conservation; (iii)to recommend to Congress entities for designation as Partnerships; and
 (iv)to review and make recommendations regarding fish habitat conservation projects. (B)MembershipThe Board shall be composed of 25 members, of whom—
 (i)1 shall be a representative of the Department of the Interior; (ii)1 shall be a representative of the United States Geological Survey;
 (iii)1 shall be a representative of the Department of Commerce; (iv)1 shall be a representative of the Department of Agriculture;
 (v)1 shall be a representative of the Association of Fish and Wildlife Agencies; (vi)4 shall be representatives of State agencies, 1 of whom shall be nominated by a regional association of fish and wildlife agencies from each of the Northeast, Southeast, Midwest, and Western regions of the United States;
 (vii)1 shall be a representative of either— (I)Indian tribes in the State of Alaska; or
 (II)Indian tribes in States other than the State of Alaska; (viii)1 shall be a representative of either—
 (I)the Regional Fishery Management Councils established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852); or
 (II)a representative of the Marine Fisheries Commissions, which is composed of— (aa)the Atlantic States Marine Fisheries Commission;
 (bb)the Gulf States Marine Fisheries Commission; and (cc)the Pacific States Marine Fisheries Commission;
 (ix)1 shall be a representative of the Sportfishing and Boating Partnership Council; (x)7 shall be representatives selected from each of—
 (I)the recreational sportfishing industry; (II)the commercial fishing industry;
 (III)marine recreational anglers; (IV)freshwater recreational anglers;
 (V)habitat conservation organizations; and (VI)science-based fishery organizations;
 (xi)1 shall be a representative of a national private landowner organization; (xii)1 shall be a representative of an agricultural production organization;
 (xiii)1 shall be a representative of local government interests involved in fish habitat restoration; (xiv)2 shall be representatives from different sectors of corporate industries, which may include—
 (I)natural resource commodity interests, such as petroleum or mineral extraction; (II)natural resource user industries; and
 (III)industries with an interest in fish and fish habitat conservation; and (xv)1 shall be a leadership private sector or landowner representative of an active partnership.
 (C)CompensationA member of the Board shall serve without compensation. (D)Travel expensesA member of the Board may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Board.
					(2)Appointment and terms
 (A)In generalExcept as otherwise provided in this subsection, a member of the Board described in any of clauses (vi) through (xiv) of paragraph (1)(B) shall serve for a term of 3 years.
					(B)Initial Board membership
 (i)In generalThe initial Board will consist of representatives as described in clauses (i) through (vi) of paragraph (1)(B).
 (ii)Remaining membersNot later than 60 days after the date of enactment of this Act, the representatives of the initial Board pursuant to clause (i) shall appoint the remaining members of the Board described in clauses (viii) through (xiv) of paragraph (1)(B).
 (iii)Tribal representativesNot later than 60 days after the enactment of this Act, the Secretary shall provide to the Board a recommendation of not fewer than 3 tribal representatives, from which the Board shall appoint 1 representative pursuant to clause (vii) of paragraph (1)(B).
 (C)Transitional termsOf the members described in paragraph (1)(B)(x) initially appointed to the Board— (i)2 shall be appointed for a term of 1 year;
 (ii)2 shall be appointed for a term of 2 years; and (iii)3 shall be appointed for a term of 3 years.
						(D)Vacancies
 (i)In generalA vacancy of a member of the Board described in any of clauses (viii) through (xiv) of paragraph (1)(B) shall be filled by an appointment made by the remaining members of the Board.
 (ii)Tribal representativesFollowing a vacancy of a member of the Board described in clause (vii) of paragraph (1)(B), the Secretary shall recommend to the Board a list of not fewer than 3 tribal representatives, from which the remaining members of the Board shall appoint a representative to fill the vacancy.
 (E)Continuation of serviceAn individual whose term of service as a member of the Board expires may continue to serve on the Board until a successor is appointed.
 (F)RemovalIf a member of the Board described in any of clauses (viii) through (xiv) of paragraph (1)(B) misses 3 consecutive regularly scheduled Board meetings, the members of the Board may—
 (i)vote to remove that member; and (ii)appoint another individual in accordance with subparagraph (D).
						(3)Chairperson
 (A)In generalThe representative of the Association of Fish and Wildlife Agencies appointed pursuant to paragraph (1)(B)(v) shall serve as Chairperson of the Board.
 (B)TermThe Chairperson of the Board shall serve for a term of 3 years. (4)Meetings (A)In generalThe Board shall meet—
 (i)at the call of the Chairperson; but (ii)not less frequently than twice each calendar year.
 (B)Public accessAll meetings of the Board shall be open to the public. (5)Procedures (A)In generalThe Board shall establish procedures to carry out the business of the Board, including—
 (i)a requirement that a quorum of the members of the Board be present to transact business; (ii)a requirement that no recommendations may be adopted by the Board, except by the vote of 2/3 of all members;
 (iii)procedures for establishing national goals and priorities for fish habitat conservation for the purposes of this section;
 (iv)procedures for designating Partnerships under subsection (d); and (v)procedures for reviewing, evaluating, and making recommendations regarding fish habitat conservation projects.
 (B)QuorumA majority of the members of the Board shall constitute a quorum. (d)Fish Habitat Partnerships (1)Authority to recommendThe Board may recommend to Congress the designation of Fish Habitat Partnerships in accordance with this subsection.
 (2)PurposesThe purposes of a Partnership shall be— (A)to work with other regional habitat conservation programs to promote cooperation and coordination to enhance fish and fish habitats;
 (B)to engage local and regional communities to build support for fish habitat conservation; (C)to involve diverse groups of public and private partners;
 (D)to develop collaboratively a strategic vision and achievable implementation plan that is scientifically sound;
 (E)to leverage funding from sources that support local and regional partnerships; (F)to use adaptive management principles, including evaluation of project success and functionality;
 (G)to develop appropriate local or regional habitat evaluation and assessment measures and criteria that are compatible with national habitat condition measures; and
 (H)to implement local and regional priority projects that improve conditions for fish and fish habitat.
 (3)Criteria for designationAn entity seeking to be designated by Congress as a Partnership shall— (A)submit to the Board an application at such time, in such manner, and containing such information as the Board may reasonably require; and
 (B)demonstrate to the Board that the entity has— (i)a focus on promoting the health of important fish and fish habitats;
 (ii)an ability to coordinate the implementation of priority projects that support the goals and national priorities set by the Board that are within the Partnership boundary;
 (iii)a self-governance structure that supports the implementation of strategic priorities for fish habitat;
 (iv)the ability to develop local and regional relationships with a broad range of entities to further strategic priorities for fish and fish habitat;
 (v)a strategic plan that details required investments for fish habitat conservation that addresses the strategic fish habitat priorities of the Partnership and supports and meets the strategic priorities of the Board;
 (vi)the ability to develop and implement fish habitat conservation projects that address strategic priorities of the Partnership and the Board; and
 (vii)the ability to develop fish habitat conservation priorities based on sound science and data, the ability to measure the effectiveness of fish habitat projects of the Partnership, and a clear plan as to how Partnership science and data components will be integrated with the overall Board science and data effort.
 (4)Requirements for recommendation to CongressThe Board may recommend to Congress for designation an application for a Partnership submitted under paragraph (3)(A) if the Board determines that the applicant—
 (A)meets the criteria described in paragraph (3)(B); (B)identifies representatives to provide support and technical assistance to the Partnership from a diverse group of public and private partners, which may include State or local governments, nonprofit entities, Indian tribes, and private individuals, that are focused on conservation of fish habitats to achieve results across jurisdictional boundaries on public and private land;
 (C)is organized to promote the health of important fish species and important fish habitats, including reservoirs, natural lakes, coastal and marine environments, and estuaries;
 (D)identifies strategic fish and fish habitat priorities for the Partnership area in the form of geographical focus areas or key stressors or impairments to facilitate strategic planning and decisionmaking;
 (E)is able to address issues and priorities on a nationally significant scale; (F)includes a governance structure that—
 (i)reflects the range of all partners; and (ii)promotes joint strategic planning and decisionmaking by the applicant;
 (G)demonstrates completion of, or significant progress toward the development of, a strategic plan to address the decline in fish populations, rather than simply treating symptoms, in accordance with the goals and national priorities established by the Board; and
 (H)promotes collaboration in developing a strategic vision and implementation program that is scientifically sound and achievable.
					(5)Report to Congress
 (A)In generalNot later than February 1 of the first fiscal year beginning after the date of enactment of this Act and each February 1 thereafter, the Board shall develop and submit to the appropriate congressional committees an annual report, to be entitled Report to Congress on Future Fish Habitat Partnerships and Modifications, that—
 (i)identifies any entity that— (I)meets the requirements described in paragraph (4); and
 (II)the Board recommends for designation as a Partnership; (ii)describes any proposed modifications to a Partnership previously designated by Congress under paragraph (6);
 (iii)with respect to each entity recommended for designation as a Partnership, describes, to the maximum extent practicable—
 (I)the purpose of the recommended Partnership; and (II)how the recommended Partnership fulfills the requirements described in paragraph (4).
 (B)Public availability; notificationThe Board shall— (i)make the report publicly available, including on the Internet; and
 (ii)provide to the appropriate congressional committees and the State agency of any State included in a recommended Partnership area written notification of the public availability of the report.
 (6)Designation or modification of PartnershipCongress shall have the sole authority to designate or modify a Partnership. (7)Existing partnerships (A)Designation reviewNot later than 5 years after the date of enactment of this Act, any fish habitat partnership receiving Federal funds as of the date of enactment of this Act shall be subject to a designation review by Congress in which Congress shall have the opportunity to designate the partnership under paragraph (6).
 (B)Ineligibility for Federal fundsA partnership referred to in subparagraph (A) that Congress does not designate as described in that subparagraph shall be ineligible to receive Federal funds under this section.
					(e)Fish habitat conservation projects
 (1)Submission to BoardNot later than March 31 of each calendar year, each Partnership shall submit to the Board a list of priority fish habitat conservation projects recommended by the Partnership for annual funding under this section.
 (2)Recommendations by BoardNot later than July 1 of each calendar year, the Board shall submit to the Secretary a priority list of fish habitat conservation projects that includes the description, including estimated costs, of each project that the Board recommends that the Secretary approve and fund under this section for the following fiscal year.
 (3)Criteria for project selectionThe Board shall select each fish habitat conservation project to be recommended to the Secretary under paragraph (2) after taking into consideration, at a minimum, the following information:
 (A)A recommendation of the Partnership that is, or will be, participating actively in implementing the fish habitat conservation project.
 (B)The capabilities and experience of project proponents to implement successfully the proposed project.
 (C)The extent to which the fish habitat conservation project — (i)fulfills a local or regional priority that is directly linked to the strategic plan of the Partnership and is consistent with the purpose of this section;
 (ii)addresses the national priorities established by the Board; (iii)is supported by the findings of the Habitat Assessment of the Partnership or the Board, and aligns or is compatible with other conservation plans;
 (iv)identifies appropriate monitoring and evaluation measures and criteria that are compatible with national measures;
 (v)provides a well-defined budget linked to deliverables and outcomes; (vi)leverages other funds to implement the project;
 (vii)addresses the causes and processes behind the decline of fish or fish habitats; and (viii)includes an outreach or education component that includes the local or regional community.
 (D)The availability of sufficient non-Federal funds to match Federal contributions for the fish habitat conservation project, as required by paragraph (5);
 (E)The extent to which the local or regional fish habitat conservation project— (i)will increase fish populations in a manner that leads to recreational fishing opportunities for the public;
 (ii)will be carried out through a cooperative agreement among Federal, State, and local governments, Indian tribes, and private entities;
 (iii)increases public access to land or water for fish and wildlife-dependent recreational opportunities;
 (iv)advances the conservation of fish and wildlife species that have been identified by the States as species of greatest conservation need;
 (v)where appropriate, advances the conservation of fish and fish habitats under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) and other relevant Federal law and State wildlife action plans; and
 (vi)promotes strong and healthy fish habitats so that desired biological communities are able to persist and adapt.
 (F)The substantiality of the character and design of the fish habitat conservation project. (4)Limitations (A)Requirements for evaluationNo fish habitat conservation project may be recommended by the Board under paragraph (2) or provided financial assistance under this section unless the fish habitat conservation project includes an evaluation plan designed using applicable Board guidance—
 (i)to appropriately assess the biological, ecological, or other results of the habitat protection, restoration, or enhancement activities carried out using the assistance;
 (ii)to reflect appropriate changes to the fish habitat conservation project if the assessment substantiates that the fish habitat conservation project objectives are not being met;
 (iii)to identify improvements to existing fish populations, recreational fishing opportunities and the overall economic benefits for the local community of the fish habitat conservation project; and
 (iv)to require the submission to the Board of a report describing the findings of the assessment. (B)Acquisition authorities (i)In generalA State, local government, or other non-Federal entity is eligible to receive funds for the acquisition of real property from willing sellers under this section if the acquisition ensures 1 of—
 (I)public access for compatible fish and wildlife-dependent recreation; or (II)a scientifically based, direct enhancement to the health of fish and fish populations, as determined by the Board.
							(ii)State agency approval
 (I)In generalAll real property interest acquisition projects funded under this section are required to be approved by the State agency in the State in which the project is occurring.
 (II)ProhibitionThe Board may not recommend, and the Secretary may not provide any funding for, any real property interest acquisition that has not been approved by the State agency.
 (iii)Assessment of other authoritiesThe Fish Habitat Partnership shall conduct a project assessment, submitted with the funding request and approved by the Board, to demonstrate all other Federal, State, and local authorities for the acquisition of real property have been exhausted.
 (iv)RestrictionsA real property interest may not be acquired pursuant to a fish habitat conservation project by a State, local government, or other non-Federal entity, unless—
 (I)the owner of the real property authorizes the State, local government, or other non-Federal entity to acquire the real property; and
 (II)the Secretary and the Board determine that the State, local government, or other non-Federal entity would benefit from undertaking the management of the real property being acquired because that is in accordance with the goals of a partnership.
							(5)Non-Federal Contributions
 (A)In generalExcept as provided in subparagraph (B), no fish habitat conservation project may be recommended by the Board under paragraph (2) or provided financial assistance under this section unless at least 50 percent of the cost of the fish habitat conservation project will be funded with non-Federal funds.
 (B)Non-Federal shareThe non-Federal share of the cost of a fish habitat conservation project— (i)may not be derived from another Federal grant program; but
 (ii)may include in-kind contributions and cash. (C)Special rule for Indian tribesNotwithstanding subparagraph (A) or any other provision of law, any funds made available to an Indian tribe pursuant to this section may be considered to be non-Federal funds for the purpose of subparagraph (A).
					(6)Approval
 (A)In generalNot later than 90 days after the date of receipt of the recommended priority list of fish habitat conservation projects under paragraph (2), subject to the limitations of paragraph (4), and based, to the maximum extent practicable, on the criteria described in paragraph (3), the Secretary, after consulting with the Secretary of Commerce on marine or estuarine projects, shall approve or reject any fish habitat conservation project recommended by the Board.
 (B)FundingIf the Secretary approves a fish habitat conservation project under subparagraph (A), the Secretary shall use amounts made available to carry out this section to provide funds to carry out the fish habitat conservation project.
 (C)NotificationIf the Secretary rejects any fish habitat conservation project recommended by the Board under paragraph (2), not later than 180 days after the date of receipt of the recommendation, the Secretary shall provide to the Board, the appropriate Partnership, and the appropriate congressional committees a written statement of the reasons that the Secretary rejected the fish habitat conservation project.
					(f)Technical and scientific assistance
 (1)In generalThe Director, the NOAA Assistant Administrator, the EPA Assistant Administrator, and the Director of the United States Geological Survey, in coordination with the Forest Service and other appropriate Federal departments and agencies, may provide scientific and technical assistance to the Partnerships, participants in fish habitat conservation projects, and the Board.
 (2)InclusionsScientific and technical assistance provided pursuant to paragraph (1) may include— (A)providing technical and scientific assistance to States, Indian tribes, regions, local communities, and nongovernmental organizations in the development and implementation of Partnerships;
 (B)providing technical and scientific assistance to Partnerships for habitat assessment, strategic planning, and prioritization;
 (C)supporting the development and implementation of fish habitat conservation projects that are identified as high priorities by Partnerships and the Board;
 (D)supporting and providing recommendations regarding the development of science-based monitoring and assessment approaches for implementation through Partnerships;
 (E)supporting and providing recommendations for a national fish habitat assessment; (F)ensuring the availability of experts to assist in conducting scientifically based evaluation and reporting of the results of fish habitat conservation projects; and
 (G)providing resources to secure state agency scientific and technical assistance to support Partnerships, participants in fish habitat conservation projects, and the Board.
 (g)Coordination with States and Indian tribesThe Secretary shall provide a notice to, and cooperate with, the appropriate State agency or tribal agency, as applicable, of each State and Indian tribe within the boundaries of which an activity is planned to be carried out pursuant to this section, including notification, by not later than 30 days before the date on which the activity is implemented.
 (h)Interagency operational planNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Director, in cooperation with the NOAA Assistant Administrator, the EPA Assistant Administrator, the Director of the United States Geological Survey, and the heads of other appropriate Federal departments and agencies (including at a minimum, those agencies represented on the Board) shall develop an interagency operational plan that describes—
 (1)the functional, operational, technical, scientific, and general staff, administrative, and material needs for the implementation of this section; and
 (2)any interagency agreements between or among Federal departments and agencies to address those needs.
				(i)Accountability and reporting
				(1)Reporting
 (A)In generalNot later than 5 years after the date of enactment of this Act, and every 5 years thereafter, the Board shall submit to the appropriate congressional committees a report describing the progress of this section.
 (B)ContentsEach report submitted under subparagraph (A) shall include— (i)an estimate of the number of acres, stream miles, or acre-feet, or other suitable measures of fish habitat, that was maintained or improved by partnerships of Federal, State, or local governments, Indian tribes, or other entities in the United States during the 5-year period ending on the date of submission of the report;
 (ii)a description of the public access to fish habitats established or improved during that 5-year period;
 (iii)a description of the improved opportunities for public recreational fishing; and (iv)an assessment of the status of fish habitat conservation projects carried out with funds provided under this section during that period, disaggregated by year, including—
 (I)a description of the fish habitat conservation projects recommended by the Board under subsection (e)(2);
 (II)a description of each fish habitat conservation project approved by the Secretary under subsection (e)(6), in order of priority for funding;
 (III)a justification for— (aa)the approval of each fish habitat conservation project; and
 (bb)the order of priority for funding of each fish habitat conservation project; (IV)a justification for any rejection of a fish habitat conservation project recommended by the Board under subsection (e)(2) that was based on a factor other than the criteria described in subsection (e)(3); and
 (V)an accounting of expenditures by Federal, State, or local governments, Indian tribes, or other entities to carry out fish habitat conservation projects.
 (2)Status and trends reportNot later than December 31, 2018, and every 5 years thereafter, the Board shall submit to the appropriate congressional committees a report that includes—
 (A)a status of all Partnerships designated under this section; (B)a description of the status of fish habitats in the United States as identified by established Partnerships; and
 (C)enhancements or reductions in public access as a result of— (i)the activities of the Partnerships; or
 (ii)any other activities carried out pursuant to this section. (j)Effect of section (1)Water rightsNothing in this section—
 (A)establishes any express or implied reserved water right in the United States for any purpose; (B)affects any water right in existence on the date of enactment of this Act;
 (C)preempts or affects any State water law or interstate compact governing water; or (D)affects any Federal or State law in existence on the date of enactment of the Act regarding water quality or water quantity.
 (2)Authority to acquire water rights or rights to propertyUnder this section, only a State, local government, or other non-Federal entity may acquire, under State law, water rights or rights to property.
 (3)State authorityNothing in this section— (A)affects the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under the laws and regulations of the State; or
 (B)authorizes the Secretary to control or regulate within a State the fishing or hunting of fish and wildlife.
 (4)Effect on Indian tribesNothing in this section abrogates, abridges, affects, modifies, supersedes, or alters any right of an Indian tribe recognized by treaty or any other means, including—
 (A)an agreement between the Indian tribe and the United States; (B)Federal law (including regulations);
 (C)an Executive order; or (D)a judicial decree.
 (5)Adjudication of water rightsNothing in this section diminishes or affects the ability of the Secretary to join an adjudication of rights to the use of water pursuant to subsection (a), (b), or (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666).
 (6)Department of Commerce authorityNothing in this section affects the authority, jurisdiction, or responsibility of the Department of Commerce to manage, control, or regulate fish or fish habitats under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
				(7)Effect on other authorities
 (A)Private property protectionNothing in this section permits the use of funds made available to carry out this section to acquire real property or a real property interest without the written consent of each owner of the real property or real property interest.
 (B)MitigationNothing in this section permits the use of funds made available to carry out this section for fish and wildlife mitigation purposes under—
 (i)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); (ii)the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.);
 (iii)the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4082); or (iv)any other Federal law or court settlement.
 (C)Clean Water ActNothing in this section affects any provision of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), including any definition in that Act.
 (k)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to— (1)the Board; or
 (2)any Partnership. (l)Funding (1)Authorization of appropriations (A)Fish habitat conservation projectsThere is authorized to be appropriated to the Secretary $7,200,000 for each of fiscal years 2018 through 2022 to provide funds for fish habitat conservation projects approved under subsection (e)(6), of which 5 percent shall be made available for each fiscal year for projects carried out by Indian tribes.
 (B)Administrative and planning expensesThere is authorized to be appropriated to the Secretary for each of fiscal years 2018 through 2022 an amount equal to 5 percent of the amount appropriated for the applicable fiscal year pursuant to subparagraph (A)—
 (i)for administrative and planning expenses; and (ii)to carry out subsection (i).
 (C)Technical and scientific assistanceThere is authorized to be appropriated for each of fiscal years 2018 through 2022 to carry out, and provide technical and scientific assistance under, subsection (f)—
 (i)$500,000 to the Secretary for use by the United States Fish and Wildlife Service; (ii)$500,000 to the NOAA Assistant Administrator for use by the National Oceanic and Atmospheric Administration;
 (iii)$500,000 to the EPA Assistant Administrator for use by the Environmental Protection Agency; and (iv)$500,000 to the Secretary for use by the United States Geological Survey.
 (2)Agreements and grantsThe Secretary may— (A)on the recommendation of the Board, and notwithstanding sections 6304 and 6305 of title 31, United States Code, and the Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into a grant agreement, cooperative agreement, or contract with a Partnership or other entity for a fish habitat conservation project or restoration or enhancement project;
 (B)apply for, accept, and use a grant from any individual or entity to carry out the purposes of this section; and
 (C)make funds available to any Federal department or agency for use by that department or agency to provide grants for any fish habitat protection project, restoration project, or enhancement project that the Secretary determines to be consistent with this section.
					(3)Donations
 (A)In generalThe Secretary may— (i)enter into an agreement with any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of that Code to solicit private donations to carry out the purposes of this section; and
 (ii)accept donations of funds, property, and services to carry out the purposes of this section. (B)TreatmentA donation accepted under this section—
 (i)shall be considered to be a gift or bequest to, or otherwise for the use of, the United States; and (ii)may be—
 (I)used directly by the Secretary; or (II)provided to another Federal department or agency through an interagency agreement.
 (m)Prohibition against implementation of regulatory authority by Federal agencies Any Partnership designated under this section— (1)shall be for the sole purpose of promoting fish conservation; and
 (2)shall not be used to implement any regulatory authority of any Federal agency.  1.Short titleThis Act may be cited as the Hunting Heritage and Environmental Legacy Preservation for Wildlife Act or the HELP for Wildlife Act.
		2.Target practice and marksmanship
 (a)PurposeThe purpose of this section is to facilitate the construction and expansion of public target ranges, including ranges on Federal land managed by the Forest Service and the Bureau of Land Management.
 (b)Definition of public target rangeIn this section, the term public target range means a specific location that— (1)is identified by a governmental agency for recreational shooting;
 (2)is open to the public; (3)may be supervised; and
 (4)may accommodate archery or rifle, pistol, or shotgun shooting. (c)Amendments to Pittman-Robertson Wildlife Restoration Act (1)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—
 (A)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and (B)by inserting after paragraph (1) the following:
						
 (2)the term public target range means a specific location that— (A)is identified by a governmental agency for recreational shooting;
 (B)is open to the public; (C)may be supervised; and
 (D)may accommodate archery or rifle, pistol, or shotgun shooting;. (2)Expenditures for management of wildlife areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended—
 (A)by striking (b) Each State and inserting the following:  (b)Expenditures for management of wildlife areas and resources (1)In generalExcept as provided in paragraph (2), each State;
 (B)in paragraph (1) (as so designated), in the first sentence, by striking construction, operation, and inserting operation; (C)in the second sentence, by striking The non-Federal share and inserting the following:
						
 (3)Non-Federal shareThe non-Federal share;  (D)in the third sentence, by striking The Secretary and inserting the following:
						
 (4)RegulationsThe Secretary; and (E)by inserting after paragraph (1) (as designated by subparagraph (A)) the following:
						
 (2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the cost of acquiring land for, expanding, or constructing a public target range..
 (3)Firearm and bow hunter education and safety program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended— (A)in subsection (a), by adding at the end the following:
						
 (3)Allocation of additional amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to allocate not more than 10 percent, to be combined with the amount apportioned to the State under paragraph (1) for that fiscal year, for acquiring land for, expanding, or constructing a public target range.;
 (B)by striking subsection (b) and inserting the following:  (b)Cost sharing (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out using a grant under this section shall not exceed 75 percent of the total cost of the activity.
 (2)Public target range construction or expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target range in a State on Federal or non-Federal land pursuant to this section or section 8(b) shall not exceed 90 percent of the cost of the activity.; and
 (C)in subsection (c)(1)— (i)by striking Amounts made and inserting the following:
							
 (A)In generalExcept as provided in subparagraph (B), amounts made; and (ii)by adding at the end the following:
							
 (B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall remain available for expenditure and obligation during the 5-fiscal-year period beginning on October 1 of the first fiscal year for which the amounts are made available..
 (d)Sense of Congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws (including regulations), the Chief of the Forest Service and the Director of the Bureau of Land Management should cooperate with State and local authorities and other entities to carry out waste removal and other activities on any Federal land used as a public target range to encourage continued use of that land for target practice or marksmanship training.
 3.Baiting of migratory game birdsSection 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by striking subsection (b) and inserting the following:
			
				(b)Prohibition of baiting
 (1)DefinitionsIn this subsection: (A)Baited area (i)In generalThe term baited area means—
 (I)any area on which salt, grain, or other feed has been placed, exposed, deposited, distributed, or scattered, if the salt, grain, or feed could lure or attract migratory game birds; and
 (II)in the case of waterfowl, cranes (family Gruidae), and coots (family Rallidae), a standing, unharvested crop that has been manipulated through activities such as mowing, discing, or rolling, unless the activities are normal agricultural practices.
 (ii)ExclusionsAn area shall not be considered to be a baited area if the area— (I)has been treated with a normal agricultural practice;
 (II)has standing crops that have not been manipulated; or (III)has standing crops that have been or are flooded.
 (B)BaitingThe term baiting means the direct or indirect placing, exposing, depositing, distributing, or scattering of salt, grain, or other feed that could lure or attract migratory game birds to, on, or over any areas on which a hunter is attempting to take migratory game birds.
 (C)Migratory game birdThe term migratory game bird means migratory bird species— (i)that are within the taxonomic families of Anatidae, Columbidae, Gruidae, Rallidae, and Scolopacidae; and
 (ii)for which open seasons are prescribed by the Secretary of the Interior. (D)Normal agricultural practice (i)In generalThe term normal agricultural practice means any practice in 1 annual growing season that—
 (I)is carried out in order to produce a marketable crop, including planting, harvest, post-harvest, or soil conservation practices; and
 (II)is recommended for the successful harvest of a given crop by the applicable State office of the Cooperative Extension System of the Department of Agriculture, in consultation with, and if requested, the concurrence of, the head of the applicable State department of fish and wildlife.
								(ii)Inclusions
 (I)In generalSubject to subclause (II), the term normal agricultural practice includes the destruction of a crop in accordance with practices required by the Federal Crop Insurance Corporation for agricultural producers to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) on land on which a crop during the current or immediately preceding crop year was not harvestable due to a natural disaster (including any hurricane, storm, tornado, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, drought, fire, snowstorm, or other catastrophe that is declared a major disaster by the President in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)).
 (II)LimitationsThe term normal agricultural practice only includes a crop described in subclause (I) that has been destroyed or manipulated through activities that include (but are not limited to) mowing, discing, or rolling if the Federal Crop Insurance Corporation certifies that flooding was not an acceptable method of destruction to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).
 (E)WaterfowlThe term waterfowl means native species of the family Anatidae. (2)ProhibitionIt shall be unlawful for any person—
 (A)to take any migratory game bird by baiting or on or over any baited area, if the person knows or reasonably should know that the area is a baited area; or
 (B)to place or direct the placement of bait on or adjacent to an area for the purpose of causing, inducing, or allowing any person to take or attempt to take any migratory game bird by baiting or on or over the baited area.
 (3)RegulationsThe Secretary of the Interior may promulgate regulations to implement this subsection. (4)ReportsAnnually, the Secretary of Agriculture shall submit to the Secretary of the Interior a report that describes any changes to normal agricultural practices across the range of crops grown by agricultural producers in each region of the United States in which the recommendations are provided to agricultural producers..
		4.North American
			 Wetlands Conservation Act
 (a)Real propertySection 6(a)(3) of the North American Wetlands Conservation Act (16 U.S.C. 4405(a)(3)) is amended— (1)by striking (3) in lieu of and inserting the following:
					
						(3)Provision of funds or conveyance of real property interest
 (A)In generalIn lieu of; (2)in the second sentence, by striking The Secretary shall and inserting the following:
					
 (B)DeterminationThe Secretary shall; and (3)by striking the third sentence and inserting the following:
					
 (C)Real propertyAny real property interest conveyed under this paragraph shall be subject to terms and conditions that ensure that—
 (i)the real property interest will be administered for the long-term conservation and management of the wetland ecosystem and the fish and wildlife dependent on that ecosystem;
 (ii)the grantor of a real property interest has been provided with information relating to all available conservation options, including conservation options that involve the conveyance of a real property interest for a limited period of time; and
 (iii)the provision of the information described in clause (ii) has been documented.. (b)Authorization of appropriationsSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended—
 (1)in paragraph (4), by striking and; (2)in paragraph (5), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (6)$50,000,000 for each of fiscal years 2018 through 2022.. 
				5.National Fish
			 and Wildlife Foundation Establishment Act
			(a)Board of
			 directors of Foundation
				(1)In
 generalSection 3 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3702) is amended—
 (A)in subsection (b)—
 (i)by striking paragraph (2) and inserting the following:
							
								(2)In
 generalAfter consulting with the Secretary of Commerce and considering the recommendations submitted by the Board, the Secretary of the Interior shall appoint 28 Directors who, to the maximum extent practicable, shall—
 (A)be knowledgeable and experienced in matters relating to the conservation of fish, wildlife, or other natural resources; and
 (B)represent a balance of expertise in ocean, coastal, freshwater, and terrestrial resource conservation.;
				and
 (ii)by striking paragraph (3) and inserting the following:
							
 (3)TermsEach Director (other than a Director described in paragraph (1)) shall be appointed for a term of 6 years.;
				and
 (B)in subsection (g)(2)—
 (i)in subparagraph (A), by striking (A) Officers and employees may not be appointed until the Foundation has sufficient funds to pay them for their service. Officers and inserting the following:
							
								(A)In
 generalOfficers; and (ii)by striking subparagraph (B) and inserting the following:
							
								(B)Executive
 DirectorThe Foundation shall have an Executive Director who shall be—
 (i)appointed by, and serve at the direction of, the Board as the chief executive officer of the Foundation; and
 (ii)knowledgeable and experienced in matters relating to fish and wildlife conservation..
						(2)Conforming
 amendmentSection 4(a)(1)(B) of the North American Wetlands Conservation Act (16 U.S.C. 4403(a)(1)(B)) is amended by striking Secretary of the Board and inserting Executive Director of the Board.
				(b)Rights and
 obligations of FoundationSection 4 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3703) is amended—
 (1)in subsection (c)—
 (A)by striking (c) Powers.—To carry out its purposes under and inserting the following:
						
							(c)Powers
								(1)In
 generalTo carry out the purposes described in;
 (B)by redesignating paragraphs (1) through (11) as subparagraphs (A) through (K), respectively, and indenting appropriately;
 (C)in subparagraph (D) (as redesignated by subparagraph (B)), by striking that are insured by an agency or instrumentality of the United States and inserting at 1 or more financial institutions that are members of the Federal Deposit Insurance Corporation or the Securities Investment Protection Corporation;
 (D)in subparagraph (E) (as redesignated by subparagraph (B)), by striking paragraph (3) or (4) and inserting subparagraph (C) or (D);
 (E)in subparagraph (J) (as redesignated by subparagraph (B)), by striking and at the end;
 (F)by striking subparagraph (K) (as redesignated by subparagraph (B)) and inserting the following:
						
 (K)to receive and administer restitution and community service payments, amounts for mitigation of impacts to natural resources, and other amounts arising from legal, regulatory, or administrative proceedings, subject to the condition that the amounts are received or administered for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources; and
 (L)to do acts necessary to carry out the purposes of the Foundation.;
				and
 (G)by striking the undesignated matter at the end and inserting the following:
						
							(2)Treatment of
				real property
								(A)In
 generalFor purposes of this Act, an interest in real property shall be treated as including easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational, inspirational, or recreational resources.
								(B)Encumbered real
 propertyA gift, devise, or bequest may be accepted by the Foundation even though the gift, devise, or bequest is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Foundation.
								(3)Savings
 clauseThe acceptance and administration of amounts by the Foundation under paragraph (1)(K) does not alter, supersede, or limit any regulatory or statutory requirement associated with those amounts.;
				
 (2)by striking subsections (f) and (g); and
 (3)by redesignating subsections (h) and (i) as subsections (f) and (g), respectively.
				(c)Authorization
 of appropriationsSection 10 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3709) is amended—
 (1)in subsection (a), by striking paragraph (1) and inserting the following:
					
						(1)In
 generalThere are authorized to be appropriated to carry out this Act for each of fiscal years 2018 through 2022—
 (A)$15,000,000 to the Secretary of the Interior;
 (B)$5,000,000 to the Secretary of Agriculture; and
 (C)$5,000,000 to the Secretary of Commerce.;
 (2)in subsection (b)—
 (A)by striking paragraph (1) and inserting the following:
						
							(1)Amounts from
				Federal agencies
								(A)In
 generalIn addition to the amounts authorized to be appropriated under subsection (a), Federal departments, agencies, or instrumentalities are authorized to provide funds to the Foundation through Federal financial assistance grants and cooperative agreements, subject to the condition that the amounts are used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources in accordance with this Act.
 (B)AdvancesFederal departments, agencies, or instrumentalities may advance amounts described in subparagraph (A) to the Foundation in a lump sum without regard to when the expenses for which the amounts are used are incurred.
								(C)Management
 feesThe Foundation may assess and collect fees for the management of amounts received under this paragraph.;
 (B)in paragraph (2)—
 (i)in the paragraph heading, by striking funds and inserting amounts;
 (ii)by striking shall be used and inserting may be used; and
 (iii)by striking and State and local government agencies and inserting , State and local government agencies, and other entities; and
 (C)by adding at the end the following:
						
							(3)Administration
				of amounts
								(A)In
 generalIn entering into contracts, agreements, or other partnerships pursuant to this Act, a Federal department, agency, or instrumentality shall have discretion to waive any competitive process applicable to the department, agency, or instrumentality for entering into contracts, agreements, or partnerships with the Foundation if the purpose of the waiver is—
 (i)to address an environmental emergency resulting from a natural or other disaster; or
 (ii)as determined by the head of the applicable Federal department, agency, or instrumentality, to reduce administrative expenses and expedite the conservation and management of fish, wildlife, plants, and other natural resources.
 (B)ReportsThe Foundation shall include in the annual report submitted under section 7(b) a description of any use of the authority under subparagraph (A) by a Federal department, agency, or instrumentality in that fiscal year.; and
				
 (3)by adding at the end the following:
					
						(d)Use of gifts,
 devises, or bequests of money or other propertyAny gifts, devises, or bequests of amounts or other property, or any other amounts or other property, transferred to, deposited with, or otherwise in the possession of the Foundation pursuant to this Act, may be made available by the Foundation to Federal departments, agencies, or instrumentalities and may be accepted and expended (or the disposition of the amounts or property directed), without further appropriation, by those Federal departments, agencies, or instrumentalities, subject to the condition that the amounts or property be used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources..
				(d)Limitation on
 authoritySection 11 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3710) is amended by inserting exclusive before authority.
			6.Reauthorization of
 Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6109) is amended to read as follows:
			
				10.Authorization of
				appropriations
					(a)In
 generalThere is authorized to be appropriated to carry out this Act $6,500,000 for each of fiscal years 2018 through 2022.
					(b)Use of
 fundsOf the amounts made available under subsection (a) for each fiscal year, not less than 75 percent shall be expended for projects carried out at a location outside of the United States..
 7.Reissuance of final rule regarding gray wolves in Western Great LakesBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance shall not be subject to judicial review.
 8.Reissuance of final rule regarding gray wolves in WyomingThe final rule published on September 10, 2012 (77 Fed. Reg. 55530) that was reinstated on March 3, 2017, by the decision of the U.S. Court of Appeals for the District of Columbia (No. 14–5300) and further republished on May 1, 2017 (82 Fed. Reg. 20284–85) that reinstates the removal of Federal protections for the gray wolf in Wyoming under the Endangered Species Act of 1973, as amended, shall not be subject to judicial review.
 9.Modification of definition of sport fishing equipment under Toxic Substances Control ActSection 3(2)(B) of the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended— (1)in clause (v), by striking and at the end;
 (2)in clause (vi) by striking the period at the end and inserting , and; and (3)by inserting after clause (vi) the following:
				
 (vii)any sport fishing equipment (as such term is defined in section 4162(a) of the Internal Revenue Code of 1986) the sale of which is subject to the tax imposed by section 4161(a) of such Code (determined without regard to any exemptions from such tax provided by section 4162 or 4221 or any other provision of such Code), and sport fishing equipment components..
 10.Reauthorization of Chesapeake Bay ProgramSection 117 of the Federal Water Pollution Control Act (33 U.S.C. 1267) is amended by striking subsection (j) and inserting the following:
			
 (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $90,000,000 for each of fiscal years 2018 through 2022..
 11.Reauthorization of Chesapeake Bay Initiative Act of 1998Section 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312; 112 Stat. 2963; 129 Stat. 2579) is amended by striking 2017 and inserting 2023.
		12.National fish habitat conservation through partnerships
 (a)PurposeThe purpose of this section is to encourage partnerships among public agencies and other interested parties to promote fish conservation—
 (1)to achieve measurable habitat conservation results through strategic actions of Fish Habitat Partnerships that lead to better fish habitat conditions and increased fishing opportunities by—
 (A)improving ecological conditions; (B)restoring natural processes; or
 (C)preventing the decline of intact and healthy systems; (2)to establish a consensus set of national conservation strategies as a framework to guide future actions and investment by Fish Habitat Partnerships;
 (3)to broaden the community of support for fish habitat conservation by— (A)increasing fishing opportunities;
 (B)fostering the participation of local communities, especially young people in local communities, in conservation activities; and
 (C)raising public awareness of the role healthy fish habitat play in the quality of life and economic well-being of local communities;
 (4)to fill gaps in the National Fish Habitat Assessment and the associated database of the National Fish Habitat Assessment—
 (A)to empower strategic conservation actions supported by broadly available scientific information; and
 (B)to integrate socioeconomic data in the analysis to improve the lives of humans in a manner consistent with fish habitat conservation goals; and
 (5)to communicate to the public and conservation partners— (A)the conservation outcomes produced collectively by Fish Habitat Partnerships; and
 (B)new opportunities and voluntary approaches for conserving fish habitat. (b)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate; and
 (B)the Committee on Natural Resources of the House of Representatives. (2)BoardThe term Board means the National Fish Habitat Board established by subsection (c)(1)(A).
 (3)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. (4)Epa assistant administratorThe term EPA Assistant Administrator means the Assistant Administrator for Water of the Environmental Protection Agency.
 (5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (6)NOAA Assistant AdministratorThe term NOAA Assistant Administrator means the Assistant Administrator for Fisheries of the National Oceanic and Atmospheric Administration.
 (7)PartnershipThe term Partnership means a self-governed entity designated by Congress as a Fish Habitat Partnership under subsection (d)(6) after a recommendation by the Board under subsection (d)(1).
 (8)Real property interestThe term real property interest means an ownership interest in— (A)land; or
 (B)water (including water rights). (9)SecretaryThe term Secretary means the Secretary of the Interior.
 (10)StateThe term State means each of the several States. (11)State agencyThe term State agency means—
 (A)the fish and wildlife agency of a State; and (B)any department or division of a department or agency of a State that manages in the public trust the inland or marine fishery resources or sustains the habitat for those fishery resources of the State pursuant to State law or the constitution of the State.
					(c)National Fish Habitat Board
				(1)Establishment
 (A)Fish Habitat BoardThere is established a board, to be known as the National Fish Habitat Board, whose duties are— (i)to promote, oversee, and coordinate the implementation of this section;
 (ii)to establish national goals and priorities for fish habitat conservation; (iii)to recommend to Congress entities for designation as Partnerships; and
 (iv)to review and make recommendations regarding fish habitat conservation projects. (B)MembershipThe Board shall be composed of 25 members, of whom—
 (i)1 shall be a representative of the Department of the Interior; (ii)1 shall be a representative of the United States Geological Survey;
 (iii)1 shall be a representative of the Department of Commerce; (iv)1 shall be a representative of the Department of Agriculture;
 (v)1 shall be a representative of the Association of Fish and Wildlife Agencies; (vi)4 shall be representatives of State agencies, 1 of whom shall be nominated by a regional association of fish and wildlife agencies from each of the Northeast, Southeast, Midwest, and Western regions of the United States;
 (vii)1 shall be a representative of either— (I)Indian tribes in the State of Alaska; or
 (II)Indian tribes in States other than the State of Alaska; (viii)1 shall be a representative of either—
 (I)the Regional Fishery Management Councils established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852); or
 (II)a representative of the Marine Fisheries Commissions, which is composed of— (aa)the Atlantic States Marine Fisheries Commission;
 (bb)the Gulf States Marine Fisheries Commission; and (cc)the Pacific States Marine Fisheries Commission;
 (ix)1 shall be a representative of the Sportfishing and Boating Partnership Council; (x)7 shall be representatives selected from each of—
 (I)the recreational sportfishing industry; (II)the commercial fishing industry;
 (III)marine recreational anglers; (IV)freshwater recreational anglers;
 (V)habitat conservation organizations; and (VI)science-based fishery organizations;
 (xi)1 shall be a representative of a national private landowner organization; (xii)1 shall be a representative of an agricultural production organization;
 (xiii)1 shall be a representative of local government interests involved in fish habitat restoration; (xiv)2 shall be representatives from different sectors of corporate industries, which may include—
 (I)natural resource commodity interests, such as petroleum or mineral extraction; (II)natural resource user industries; and
 (III)industries with an interest in fish and fish habitat conservation; and (xv)1 shall be a leadership private sector or landowner representative of an active partnership.
 (C)CompensationA member of the Board shall serve without compensation. (D)Travel expensesA member of the Board may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Board.
					(2)Appointment and terms
 (A)In generalExcept as otherwise provided in this subsection, a member of the Board described in any of clauses (vi) through (xiv) of paragraph (1)(B) shall serve for a term of 3 years.
					(B)Initial Board membership
 (i)In generalThe initial Board will consist of representatives as described in clauses (i) through (vi) of paragraph (1)(B).
 (ii)Remaining membersNot later than 60 days after the date of enactment of this Act, the representatives of the initial Board pursuant to clause (i) shall appoint the remaining members of the Board described in clauses (viii) through (xiv) of paragraph (1)(B).
 (iii)Tribal representativesNot later than 60 days after the enactment of this Act, the Secretary shall provide to the Board a recommendation of not fewer than 3 tribal representatives, from which the Board shall appoint 1 representative pursuant to clause (vii) of paragraph (1)(B).
 (C)Transitional termsOf the members described in paragraph (1)(B)(x) initially appointed to the Board— (i)2 shall be appointed for a term of 1 year;
 (ii)2 shall be appointed for a term of 2 years; and (iii)3 shall be appointed for a term of 3 years.
						(D)Vacancies
 (i)In generalA vacancy of a member of the Board described in any of clauses (viii) through (xiv) of paragraph (1)(B) shall be filled by an appointment made by the remaining members of the Board.
 (ii)Tribal representativesFollowing a vacancy of a member of the Board described in clause (vii) of paragraph (1)(B), the Secretary shall recommend to the Board a list of not fewer than 3 tribal representatives, from which the remaining members of the Board shall appoint a representative to fill the vacancy.
 (E)Continuation of serviceAn individual whose term of service as a member of the Board expires may continue to serve on the Board until a successor is appointed.
 (F)RemovalIf a member of the Board described in any of clauses (viii) through (xiv) of paragraph (1)(B) misses 3 consecutive regularly scheduled Board meetings, the members of the Board may—
 (i)vote to remove that member; and (ii)appoint another individual in accordance with subparagraph (D).
						(3)Chairperson
 (A)In generalThe representative of the Association of Fish and Wildlife Agencies appointed pursuant to paragraph (1)(B)(v) shall serve as Chairperson of the Board.
 (B)TermThe Chairperson of the Board shall serve for a term of 3 years. (4)Meetings (A)In generalThe Board shall meet—
 (i)at the call of the Chairperson; but (ii)not less frequently than twice each calendar year.
 (B)Public accessAll meetings of the Board shall be open to the public. (5)Procedures (A)In generalThe Board shall establish procedures to carry out the business of the Board, including—
 (i)a requirement that a quorum of the members of the Board be present to transact business; (ii)a requirement that no recommendations may be adopted by the Board, except by the vote of 2/3 of all members;
 (iii)procedures for establishing national goals and priorities for fish habitat conservation for the purposes of this section;
 (iv)procedures for designating Partnerships under subsection (d); and (v)procedures for reviewing, evaluating, and making recommendations regarding fish habitat conservation projects.
 (B)QuorumA majority of the members of the Board shall constitute a quorum. (d)Fish Habitat Partnerships (1)Authority to recommendThe Board may recommend to Congress the designation of Fish Habitat Partnerships in accordance with this subsection.
 (2)PurposesThe purposes of a Partnership shall be— (A)to work with other regional habitat conservation programs to promote cooperation and coordination to enhance fish and fish habitats;
 (B)to engage local and regional communities to build support for fish habitat conservation; (C)to involve diverse groups of public and private partners;
 (D)to develop collaboratively a strategic vision and achievable implementation plan that is scientifically sound;
 (E)to leverage funding from sources that support local and regional partnerships; (F)to use adaptive management principles, including evaluation of project success and functionality;
 (G)to develop appropriate local or regional habitat evaluation and assessment measures and criteria that are compatible with national habitat condition measures; and
 (H)to implement local and regional priority projects that improve conditions for fish and fish habitat.
 (3)Criteria for designationAn entity seeking to be designated by Congress as a Partnership shall— (A)submit to the Board an application at such time, in such manner, and containing such information as the Board may reasonably require; and
 (B)demonstrate to the Board that the entity has— (i)a focus on promoting the health of important fish and fish habitats;
 (ii)an ability to coordinate the implementation of priority projects that support the goals and national priorities set by the Board that are within the Partnership boundary;
 (iii)a self-governance structure that supports the implementation of strategic priorities for fish habitat;
 (iv)the ability to develop local and regional relationships with a broad range of entities to further strategic priorities for fish and fish habitat;
 (v)a strategic plan that details required investments for fish habitat conservation that addresses the strategic fish habitat priorities of the Partnership and supports and meets the strategic priorities of the Board;
 (vi)the ability to develop and implement fish habitat conservation projects that address strategic priorities of the Partnership and the Board; and
 (vii)the ability to develop fish habitat conservation priorities based on sound science and data, the ability to measure the effectiveness of fish habitat projects of the Partnership, and a clear plan as to how Partnership science and data components will be integrated with the overall Board science and data effort.
 (4)Requirements for recommendation to CongressThe Board may recommend to Congress for designation an application for a Partnership submitted under paragraph (3)(A) if the Board determines that the applicant—
 (A)meets the criteria described in paragraph (3)(B); (B)identifies representatives to provide support and technical assistance to the Partnership from a diverse group of public and private partners, which may include State or local governments, nonprofit entities, Indian tribes, and private individuals, that are focused on conservation of fish habitats to achieve results across jurisdictional boundaries on public and private land;
 (C)is organized to promote the health of important fish species and important fish habitats, including reservoirs, natural lakes, coastal and marine environments, and estuaries;
 (D)identifies strategic fish and fish habitat priorities for the Partnership area in the form of geographical focus areas or key stressors or impairments to facilitate strategic planning and decisionmaking;
 (E)is able to address issues and priorities on a nationally significant scale; (F)includes a governance structure that—
 (i)reflects the range of all partners; and (ii)promotes joint strategic planning and decisionmaking by the applicant;
 (G)demonstrates completion of, or significant progress toward the development of, a strategic plan to address the decline in fish populations, rather than simply treating symptoms, in accordance with the goals and national priorities established by the Board; and
 (H)promotes collaboration in developing a strategic vision and implementation program that is scientifically sound and achievable.
					(5)Report to Congress
 (A)In generalNot later than February 1 of the first fiscal year beginning after the date of enactment of this Act and each February 1 thereafter, the Board shall develop and submit to the appropriate congressional committees an annual report, to be entitled Report to Congress on Future Fish Habitat Partnerships and Modifications, that—
 (i)identifies any entity that— (I)meets the requirements described in paragraph (4); and
 (II)the Board recommends for designation as a Partnership; (ii)describes any proposed modifications to a Partnership previously designated by Congress under paragraph (6);
 (iii)with respect to each entity recommended for designation as a Partnership, describes, to the maximum extent practicable—
 (I)the purpose of the recommended Partnership; and (II)how the recommended Partnership fulfills the requirements described in paragraph (4).
 (B)Public availability; notificationThe Board shall— (i)make the report publicly available, including on the Internet; and
 (ii)provide to the appropriate congressional committees and the State agency of any State included in a recommended Partnership area written notification of the public availability of the report.
 (6)Designation or modification of PartnershipCongress shall have the sole authority to designate or modify a Partnership. (7)Existing partnerships (A)Designation reviewNot later than 5 years after the date of enactment of this Act, any fish habitat partnership receiving Federal funds as of the date of enactment of this Act shall be subject to a designation review by Congress in which Congress shall have the opportunity to designate the partnership under paragraph (6).
 (B)Ineligibility for Federal fundsA partnership referred to in subparagraph (A) that Congress does not designate as described in that subparagraph shall be ineligible to receive Federal funds under this section.
					(e)Fish habitat conservation projects
 (1)Submission to BoardNot later than March 31 of each calendar year, each Partnership shall submit to the Board a list of priority fish habitat conservation projects recommended by the Partnership for annual funding under this section.
 (2)Recommendations by BoardNot later than July 1 of each calendar year, the Board shall submit to the Secretary a priority list of fish habitat conservation projects that includes the description, including estimated costs, of each project that the Board recommends that the Secretary approve and fund under this section for the following fiscal year.
 (3)Criteria for project selectionThe Board shall select each fish habitat conservation project to be recommended to the Secretary under paragraph (2) after taking into consideration, at a minimum, the following information:
 (A)A recommendation of the Partnership that is, or will be, participating actively in implementing the fish habitat conservation project.
 (B)The capabilities and experience of project proponents to implement successfully the proposed project.
 (C)The extent to which the fish habitat conservation project — (i)fulfills a local or regional priority that is directly linked to the strategic plan of the Partnership and is consistent with the purpose of this section;
 (ii)addresses the national priorities established by the Board; (iii)is supported by the findings of the Habitat Assessment of the Partnership or the Board, and aligns or is compatible with other conservation plans;
 (iv)identifies appropriate monitoring and evaluation measures and criteria that are compatible with national measures;
 (v)provides a well-defined budget linked to deliverables and outcomes; (vi)leverages other funds to implement the project;
 (vii)addresses the causes and processes behind the decline of fish or fish habitats; and (viii)includes an outreach or education component that includes the local or regional community.
 (D)The availability of sufficient non-Federal funds to match Federal contributions for the fish habitat conservation project, as required by paragraph (5);
 (E)The extent to which the local or regional fish habitat conservation project— (i)will increase fish populations in a manner that leads to recreational fishing opportunities for the public;
 (ii)will be carried out through a cooperative agreement among Federal, State, and local governments, Indian tribes, and private entities;
 (iii)increases public access to land or water for fish and wildlife-dependent recreational opportunities;
 (iv)advances the conservation of fish and wildlife species that have been identified by the States as species of greatest conservation need;
 (v)where appropriate, advances the conservation of fish and fish habitats under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) and other relevant Federal law and State wildlife action plans; and
 (vi)promotes strong and healthy fish habitats so that desired biological communities are able to persist and adapt.
 (F)The substantiality of the character and design of the fish habitat conservation project. (4)Limitations (A)Requirements for evaluationNo fish habitat conservation project may be recommended by the Board under paragraph (2) or provided financial assistance under this section unless the fish habitat conservation project includes an evaluation plan designed using applicable Board guidance—
 (i)to appropriately assess the biological, ecological, or other results of the habitat protection, restoration, or enhancement activities carried out using the assistance;
 (ii)to reflect appropriate changes to the fish habitat conservation project if the assessment substantiates that the fish habitat conservation project objectives are not being met;
 (iii)to identify improvements to existing fish populations, recreational fishing opportunities and the overall economic benefits for the local community of the fish habitat conservation project; and
 (iv)to require the submission to the Board of a report describing the findings of the assessment. (B)Acquisition authorities (i)In generalA State, local government, or other non-Federal entity is eligible to receive funds for the acquisition of real property from willing sellers under this section if the acquisition ensures 1 of—
 (I)public access for compatible fish and wildlife-dependent recreation; or (II)a scientifically based, direct enhancement to the health of fish and fish populations, as determined by the Board.
							(ii)State agency approval
 (I)In generalAll real property interest acquisition projects funded under this section are required to be approved by the State agency in the State in which the project is occurring.
 (II)ProhibitionThe Board may not recommend, and the Secretary may not provide any funding for, any real property interest acquisition that has not been approved by the State agency.
 (iii)Assessment of other authoritiesThe Fish Habitat Partnership shall conduct a project assessment, submitted with the funding request and approved by the Board, to demonstrate all other Federal, State, and local authorities for the acquisition of real property have been exhausted.
 (iv)RestrictionsA real property interest may not be acquired pursuant to a fish habitat conservation project by a State, local government, or other non-Federal entity, unless—
 (I)the owner of the real property authorizes the State, local government, or other non-Federal entity to acquire the real property; and
 (II)the Secretary and the Board determine that the State, local government, or other non-Federal entity would benefit from undertaking the management of the real property being acquired because that is in accordance with the goals of a partnership.
							(5)Non-Federal Contributions
 (A)In generalExcept as provided in subparagraph (B), no fish habitat conservation project may be recommended by the Board under paragraph (2) or provided financial assistance under this section unless at least 50 percent of the cost of the fish habitat conservation project will be funded with non-Federal funds.
 (B)Non-Federal shareThe non-Federal share of the cost of a fish habitat conservation project— (i)may not be derived from another Federal grant program; but
 (ii)may include in-kind contributions and cash. (C)Special rule for Indian tribesNotwithstanding subparagraph (A) or any other provision of law, any funds made available to an Indian tribe pursuant to this section may be considered to be non-Federal funds for the purpose of subparagraph (A).
					(6)Approval
 (A)In generalNot later than 90 days after the date of receipt of the recommended priority list of fish habitat conservation projects under paragraph (2), subject to the limitations of paragraph (4), and based, to the maximum extent practicable, on the criteria described in paragraph (3), the Secretary, after consulting with the Secretary of Commerce on marine or estuarine projects, shall approve or reject any fish habitat conservation project recommended by the Board.
 (B)FundingIf the Secretary approves a fish habitat conservation project under subparagraph (A), the Secretary shall use amounts made available to carry out this section to provide funds to carry out the fish habitat conservation project.
 (C)NotificationIf the Secretary rejects any fish habitat conservation project recommended by the Board under paragraph (2), not later than 180 days after the date of receipt of the recommendation, the Secretary shall provide to the Board, the appropriate Partnership, and the appropriate congressional committees a written statement of the reasons that the Secretary rejected the fish habitat conservation project.
					(f)Technical and scientific assistance
 (1)In generalThe Director, the NOAA Assistant Administrator, the EPA Assistant Administrator, and the Director of the United States Geological Survey, in coordination with the Forest Service and other appropriate Federal departments and agencies, may provide scientific and technical assistance to the Partnerships, participants in fish habitat conservation projects, and the Board.
 (2)InclusionsScientific and technical assistance provided pursuant to paragraph (1) may include— (A)providing technical and scientific assistance to States, Indian tribes, regions, local communities, and nongovernmental organizations in the development and implementation of Partnerships;
 (B)providing technical and scientific assistance to Partnerships for habitat assessment, strategic planning, and prioritization;
 (C)supporting the development and implementation of fish habitat conservation projects that are identified as high priorities by Partnerships and the Board;
 (D)supporting and providing recommendations regarding the development of science-based monitoring and assessment approaches for implementation through Partnerships;
 (E)supporting and providing recommendations for a national fish habitat assessment; (F)ensuring the availability of experts to assist in conducting scientifically based evaluation and reporting of the results of fish habitat conservation projects; and
 (G)providing resources to secure state agency scientific and technical assistance to support Partnerships, participants in fish habitat conservation projects, and the Board.
 (g)Coordination with States and Indian tribesThe Secretary shall provide a notice to, and cooperate with, the appropriate State agency or tribal agency, as applicable, of each State and Indian tribe within the boundaries of which an activity is planned to be carried out pursuant to this section, including notification, by not later than 30 days before the date on which the activity is implemented.
 (h)Interagency operational planNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Director, in cooperation with the NOAA Assistant Administrator, the EPA Assistant Administrator, the Director of the United States Geological Survey, and the heads of other appropriate Federal departments and agencies (including at a minimum, those agencies represented on the Board) shall develop an interagency operational plan that describes—
 (1)the functional, operational, technical, scientific, and general staff, administrative, and material needs for the implementation of this section; and
 (2)any interagency agreements between or among Federal departments and agencies to address those needs.
				(i)Accountability and reporting
				(1)Reporting
 (A)In generalNot later than 5 years after the date of enactment of this Act, and every 5 years thereafter, the Board shall submit to the appropriate congressional committees a report describing the progress of this section.
 (B)ContentsEach report submitted under subparagraph (A) shall include— (i)an estimate of the number of acres, stream miles, or acre-feet, or other suitable measures of fish habitat, that was maintained or improved by partnerships of Federal, State, or local governments, Indian tribes, or other entities in the United States during the 5-year period ending on the date of submission of the report;
 (ii)a description of the public access to fish habitats established or improved during that 5-year period;
 (iii)a description of the improved opportunities for public recreational fishing; and (iv)an assessment of the status of fish habitat conservation projects carried out with funds provided under this section during that period, disaggregated by year, including—
 (I)a description of the fish habitat conservation projects recommended by the Board under subsection (e)(2);
 (II)a description of each fish habitat conservation project approved by the Secretary under subsection (e)(6), in order of priority for funding;
 (III)a justification for— (aa)the approval of each fish habitat conservation project; and
 (bb)the order of priority for funding of each fish habitat conservation project; (IV)a justification for any rejection of a fish habitat conservation project recommended by the Board under subsection (e)(2) that was based on a factor other than the criteria described in subsection (e)(3); and
 (V)an accounting of expenditures by Federal, State, or local governments, Indian tribes, or other entities to carry out fish habitat conservation projects.
 (2)Status and trends reportNot later than December 31, 2018, and every 5 years thereafter, the Board shall submit to the appropriate congressional committees a report that includes—
 (A)a status of all Partnerships designated under this section; (B)a description of the status of fish habitats in the United States as identified by established Partnerships; and
 (C)enhancements or reductions in public access as a result of— (i)the activities of the Partnerships; or
 (ii)any other activities carried out pursuant to this section. (j)Effect of section (1)Water rightsNothing in this section—
 (A)establishes any express or implied reserved water right in the United States for any purpose; (B)affects any water right in existence on the date of enactment of this Act;
 (C)preempts or affects any State water law or interstate compact governing water; or (D)affects any Federal or State law in existence on the date of enactment of the Act regarding water quality or water quantity.
 (2)Authority to acquire water rights or rights to propertyUnder this section, only a State, local government, or other non-Federal entity may acquire, under State law, water rights or rights to property.
 (3)State authorityNothing in this section— (A)affects the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under the laws and regulations of the State; or
 (B)authorizes the Secretary to control or regulate within a State the fishing or hunting of fish and wildlife.
 (4)Effect on Indian tribesNothing in this section abrogates, abridges, affects, modifies, supersedes, or alters any right of an Indian tribe recognized by treaty or any other means, including—
 (A)an agreement between the Indian tribe and the United States; (B)Federal law (including regulations);
 (C)an Executive order; or (D)a judicial decree.
 (5)Adjudication of water rightsNothing in this section diminishes or affects the ability of the Secretary to join an adjudication of rights to the use of water pursuant to subsection (a), (b), or (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666).
 (6)Department of Commerce authorityNothing in this section affects the authority, jurisdiction, or responsibility of the Department of Commerce to manage, control, or regulate fish or fish habitats under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
				(7)Effect on other authorities
 (A)Private property protectionNothing in this section permits the use of funds made available to carry out this section to acquire real property or a real property interest without the written consent of each owner of the real property or real property interest.
 (B)MitigationNothing in this section permits the use of funds made available to carry out this section for fish and wildlife mitigation purposes under—
 (i)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); (ii)the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.);
 (iii)the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4082); or (iv)any other Federal law or court settlement.
 (C)Clean Water ActNothing in this section affects any provision of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), including any definition in that Act.
 (k)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to— (1)the Board; or
 (2)any Partnership. (l)Funding (1)Authorization of appropriations (A)Fish habitat conservation projectsThere is authorized to be appropriated to the Secretary $7,200,000 for each of fiscal years 2018 through 2022 to provide funds for fish habitat conservation projects approved under subsection (e)(6), of which 5 percent shall be made available for each fiscal year for projects carried out by Indian tribes.
 (B)Administrative and planning expensesThere is authorized to be appropriated to the Secretary for each of fiscal years 2018 through 2022 an amount equal to 5 percent of the amount appropriated for the applicable fiscal year pursuant to subparagraph (A)—
 (i)for administrative and planning expenses; and (ii)to carry out subsection (i).
 (C)Technical and scientific assistanceThere is authorized to be appropriated for each of fiscal years 2018 through 2022 to carry out, and provide technical and scientific assistance under, subsection (f)—
 (i)$500,000 to the Secretary for use by the United States Fish and Wildlife Service; (ii)$500,000 to the NOAA Assistant Administrator for use by the National Oceanic and Atmospheric Administration;
 (iii)$500,000 to the EPA Assistant Administrator for use by the Environmental Protection Agency; and (iv)$500,000 to the Secretary for use by the United States Geological Survey.
 (2)Agreements and grantsThe Secretary may— (A)on the recommendation of the Board, and notwithstanding sections 6304 and 6305 of title 31, United States Code, and the Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into a grant agreement, cooperative agreement, or contract with a Partnership or other entity for a fish habitat conservation project or restoration or enhancement project;
 (B)apply for, accept, and use a grant from any individual or entity to carry out the purposes of this section; and
 (C)make funds available to any Federal department or agency for use by that department or agency to provide grants for any fish habitat protection project, restoration project, or enhancement project that the Secretary determines to be consistent with this section.
					(3)Donations
 (A)In generalThe Secretary may— (i)enter into an agreement with any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of that Code to solicit private donations to carry out the purposes of this section; and
 (ii)accept donations of funds, property, and services to carry out the purposes of this section. (B)TreatmentA donation accepted under this section—
 (i)shall be considered to be a gift or bequest to, or otherwise for the use of, the United States; and (ii)may be—
 (I)used directly by the Secretary; or (II)provided to another Federal department or agency through an interagency agreement.
 (m)Prohibition against implementation of regulatory authority by Federal agencies Any Partnership designated under this section— (1)shall be for the sole purpose of promoting fish conservation; and
 (2)shall not be used to implement any regulatory authority of any Federal agency. 13.Permits for importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1374(c)(5)(D)) is amended to read as follows:
			
 (D)(i)The Secretary of the Interior shall, expeditiously after the expiration of the applicable 30-day period under subsection (d)(2), issue a permit for the importation of any polar bear part (other than an internal organ) from a polar bear taken in a sport hunt in Canada to any person—
 (I)who submits, with the permit application, proof that the polar bear was legally harvested by the person before February 18, 1997; or
 (II)who has submitted, in support of a permit application submitted before May 15, 2008, proof that the polar bear was legally harvested by the person before May 15, 2008, from a polar bear population from which a sport-hunted trophy could be imported before that date in accordance with section 18.30(i) of title 50, Code of Federal Regulations.
 (ii)The Secretary shall issue permits under clause (i)(I) without regard to subparagraphs (A) and (C)(ii) of this paragraph, subsection (d)(3), and sections 101 and 102. Sections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(I). This clause shall not apply to polar bear parts that were imported before June 12, 1997.
 (iii)The Secretary shall issue permits under clause (i)(II) without regard to subparagraph (C)(ii) of this paragraph or subsection (d)(3). Sections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(II). This clause shall not apply to polar bear parts that were imported before the date of enactment of the Hunting Heritage and Environmental Legacy Preservation for Wildlife Act..
		14.Great Lakes monitoring, assessment, science, and research
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the United States Geological Survey.
 (2)Great Lakes BasinThe term Great Lakes Basin means the air, land, water, and living organisms in the United States within the drainage basin of the Saint Lawrence River at and upstream from the point at which such river and the Great Lakes become the international boundary between Canada and the United States.
 (b)FindingsCongress finds the following: (1)The Great Lakes support a diverse ecosystem, on which the vibrant and economically valuable Great Lakes fisheries depend.
 (2)To continue successful fisheries management and coordination, as has occurred since signing of the Convention on Great Lakes Fisheries between the United States and Canada on September 10, 1954, management of the ecosystem and its fisheries require sound, reliable science, and the use of modern scientific technologies.
 (3)Fisheries research is necessary to support multi-jurisdictional fishery management decisions and actions regarding recreational and sport fishing, commercial fisheries, tribal harvest, allocation decisions, and fish stocking activities.
 (4)President Richard Nixon submitted, and the Congress approved, Reorganization Plan No. 4 (84 Stat. 2090), conferring science activities and management of marine fisheries to the National Oceanic and Atmospheric Administration.
 (5)Reorganization Plan No. 4 expressly excluded fishery research activities within the Great Lakes from the transfer, retaining management and scientific research duties within the already-established jurisdictions under the 1954 Convention on Great Lakes Fisheries, including those of the Great Lakes Fishery Commission and the Department of the Interior.
				(c)Monitoring, assessment, science, and research
 (1)In generalThe Director may conduct monitoring, assessment, science, and research, in support of the binational fisheries within the Great Lakes Basin.
 (2)Specific authoritiesThe Director shall, under paragraph (1)— (A)execute a comprehensive, multi-lake, freshwater fisheries science program;
 (B)coordinate with and work cooperatively with regional, State, tribal, and local governments; and (C)consult with other interested entities groups, including academia and relevant Canadian agencies.
 (3)Included researchTo properly serve the needs of fisheries managers, monitoring, assessment, science, and research under this section may include—
 (A)deepwater ecosystem sciences; (B)biological and food-web components;
 (C)fish movement and behavior investigations; (D)fish population structures;
 (E)fish habitat investigations; (F)invasive species science;
 (G)use of existing, new, and experimental biological assessment tools, equipment, vessels, other scientific instrumentation and laboratory capabilities necessary to support fishery management decisions; and
 (H)studies to assess impacts on Great Lakes Fishery resources. (4)Savings clauseNothing in this section is intended or shall be construed to impede, supersede, or alter the authority of the Great Lakes Fishery Commission, States, and Indian tribes under the Convention on Great Lakes Fisheries between the United States of America and Canada on September 10, 1954, and the Great Lakes Fishery Act of 1956 (16 U.S.C. 931 et seq.).
 (d)Authorization of appropriationsFor each of fiscal years 2018 through 2022, there is authorized to be appropriated $15,000,000 to carry out this section.
 15.Use of value of land for cost sharingThe Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.) is amended—
 (1)by redesignating section 13 as section 14; and (2)by inserting after section 12 the following:
				
 13.Value of landNotwithstanding any other provision of law, any institution eligible to receive Federal funds under the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601 et seq.) shall be allowed to use the value of any land owned by the institution as an in-kind match to satisfy any cost sharing requirement under this Act..October 5, 2017Reported with an amendment